673 N.W.2d 745 (2004)
Patricia GRAVES and Frank Amedure, Sr., as Personal Representatives of the Estate of Scott Amedure, Deceased, Plaintiffs-Appellants,
v.
WARNER BROS., Jenny Jones Show, and Telepictures, jointly and severally, Defendants-Appellees.
Docket No. 123104, COA No. 226645.
Supreme Court of Michigan.
January 30, 2004.
On order of the Court, the motion for reconsideration of this Court's order of October 10, 2003, denying the motion for recusal and evidentiary hearing, is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
Weaver, J., not participating in the motion for reconsideration of the denial of the motion to recuse Chief Justice Corrigan and Justices Taylor, Young, and Markman, states:
This Court denied leave to appeal in this case on July 17, 2003.[1] Subsequently, plaintiff filed both a motion for rehearing and a motion requesting that Chief Justice Corrigan and Justices Weaver, Taylor, Young, and Markman recuse themselves from the appeal.
I concurred in the Court's October 10, 2003, decision to deny the motion for rehearing, and wrote separately to decide the motion requesting that I recuse myself.[2] I denied plaintiff's motion requesting that I recuse myself from the case, on the grounds that "I am neither biased nor prejudiced for or against any of the parties *746 or their attorneys in this case, and plaintiff asserts no grounds supporting my recusal from participating in this appeal." I did not participate in the decision regarding the motion to recuse Chief Justice Corrigan and Justices Taylor, Young, and Markman.
Plaintiff has now filed a motion for reconsideration of the denial of plaintiff's motion for recusal and an evidentiary hearing. In the motion for reconsideration, plaintiff specifically states that she does not seek reconsideration of my decision not to recuse myself because I gave detailed reasons for my decision.
But plaintiff does ask that I reconsider my decision not to participate in deciding the motion for recusal as it relates to Chief Justice Corrigan and Justices Taylor, Young and Markman. I decline to do so. A challenged judge decides the motion asking for his disqualification. MCR 2.003(C)(1)(3). Therefore, I do not participate in the motion for reconsideration with regard to the other four justices, and I do not decide whether or not my colleagues should grant the motion for reconsideration and recuse themselves.
NOTES
[1]  Graves v. Warner Bros., 469 Mich. 853, 669 N.W.2d 552 (2003).
[2]  Graves v. Warner Bros., 469 Mich. 853, 669 N.W.2d 552 (2003).